internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------------------ ------------------------ ------------------------ ----------------------------- - department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 - plr-129059-04 date date legend fund ------------------------------------------------------ fund ----------------------------------------------------------------------------- fund ----------------------------------------------------------------------------------------------------- ------------- fund ----------------------------------------------------------------------------------- fund ------------------------------------------------------------------------------------- series_fund --------------------------------------- series_fund --------------------------------------- state ------------ year a ------- year b ------- year c ------- year d ------- year e ------- ---- ------- ------- this ruling responds to a letter dated date submitted on behalf of plr-129059-04 year f year g -------- year h x dear -------------- fund sec_1 through collectively referred to as the funds by their authorized representative each fund requests consent to revoke for year f and subsequent calendar years a previous election made by that fund under sec_4982 of the internal_revenue_code code additionally the funds request that the calculation of each of their required distributions of capital_gain_net_income net gain_or_loss from foreign_currency_transactions and passive foreign investment companies held for which funds have or will make an election under sec_1296 pfic for purposes of calculating their required distributions under sec_4982 sec_4982 sec_4982 and sec_4982 for the calendar_year ending december year f be determined on the basis of capital_gains_and_losses realized and recognized during the ten-month period from january year f through october year f finally the funds request that the calendar_year ending december year f shall be considered the first taxable_year of each fund in which the election under sec_4982 will not apply for purposes of determining its post-october losses as applied to the fund's computation of investment_company_taxable_income and net capital_gains under sec_852 sec_852 sec_852 sec_852 as well as sec_1_852-11 of the income_tax regulations the regulations the determination of the fund’s earnings_and_profits under sec_852 and sec_1_852-11 of the regulations and for purposes of designating capital_gain dividends under sec_852 and sec_1_852-11 of the regulations fund was incorporated under state law in year a and is registered under the investment_company act of u s c 80a-1 et seq as amended the act as an open-end management investment_company fund was incorporated under state law in year b and is registered under the act as an open-end management investment_company fund is a fund within series_fund series_fund was incorporated under state law in year c and is registered under the act as an open-end management investment_company fund sec_4 and are funds within series_fund series_fund was incorporated under state law in year d and is registered under the act as an open-end management investment_company plr-129059-04 the funds use an accrual_method of accounting for tax and financial_accounting purposes each of the funds computes its taxable_income and files required tax returns on the basis of a calendar_year the funds first elected under subchapter_m of the code to be taxed as regulated_investment_companies rics for their initial taxable_year of operations as indicated above thereafter the funds have met all of the requirements for such treatment including the registration requirement of sec_851 of the code and the distribution requirement of sec_852 for each taxable_year more than x years ago each fund made an election under sec_4982 of the code on a timely filed form_8613 return of excise_tax on undistributed_income of regulated_investment_companies thereafter the funds computed their required_distribution of capital_gain_net_income and where applicable net foreign_currency and pfic gains for excise_tax purposes using their taxable_year the calendar_year as opposed to the one year period ending october for all taxable years through and including calendar_year e the election to measure capital_gain foreign_currency and pfic net capital income using a calendar_year for purposes of applying the distribution rules set forth under sec_4982 of the code was originally made with the intention to simplify the computation of required distributions of ordinary_income and capital_gain_net_income the funds now realize however that greater accuracy in the computation required of ordinary_income and capital_gain_net_income distributions can be achieved through the utilization of a one year period ending on october for purposes of measuring foreign_currency pfic and capital_gain_net_income since the time when the funds made the sec_4982 election there have been significant changes in market conditions causing the funds to realize various disadvantages from both a financial and administrative standpoint of maintaining the election maintaining the election under sec_4982 of the code causes the funds a b to experience significant administrative difficulties in accurately determining the amount of dividends which should be declared and the related distributions and to periodically restrict portfolio trading activity in order to avoid imposition of the excise_tax these financial and administrative difficulties impact the efficient management of the funds on behalf of their shareholders the funds seek revocation of the election under sec_4982 of the code pursuant to authority granted to the secretary under sec_4982 solely to avoid the administrative and non-tax related financial burdens caused by the election moreover the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax plr-129059-04 year different from the period used for determining the required distributions under sec_4982 of the code accordingly the computation of capital_gain_net_income by the funds on the last business_day of their tax_year pursuant to their sec_4982 elections has become administratively impracticable and the funds seek consent to revoke their elections to use the taxable_year the calendar_year for purposes of sec_4982 and sec_4982 permitting the funds to revoke their sec_4982 elections and compute capital_gain_net_income for the tax_year on october rather than december would significantly lessen the administrative burden of computing capital_gain_net_income in an accurate and timely manner additionally the funds represent that the desire to revoke their sec_4982 elections is due to administrative and non-tax related financial burdens caused by the elections they are not seeking to revoke their elections for the purpose of preserving or securing a tax_benefit they will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke their elections and they will not make any subsequent elections under sec_4982 of the code for five calendar years following the year of the grant of revocation law and analysis sec_4982 of the code which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution over the distributed_amount for the calendar_year sec_4982 of the code defines the term required_distribution to mean with respect to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 of the code provides that for purposes of sec_4982 in general the term capital_gain_net_income has the meaning given to that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year sec_4982 of the code reduces the ric's capital_gain_net_income but not below the ric's net_capital_gain by the amount of the ric's net ordinary_loss for the calendar_year sec_4982 provides that for purposes of sec_4982 the sec_4982 of the code provides that any foreign_currency_gain_or_loss sec_4982 of the code provides that if the tax_year of a ric ends with plr-129059-04 term net_capital_gain has the meaning given that term by sec_1222 but determined by treating the 1-year period ending on october of the calendar_year as the ric's tax_year the month of november or december the ric may elect to have its capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the ordinary_income of the ric for the calendar_year but shall be taken into account in determining the ric’s ordinary_income in the following calendar_year however if a ric has made an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october ric’s ordinary_income sec_1296 shall be applied as if the ric's tax_year ended on october sec_4982 provides that any ordinary gain_or_loss from an actual disposition of stock in a passive_foreign_investment_company during the portion of the calendar_year after october shall be taken into account in determining the ric's ordinary_income for the following calendar_year however if a ric has made an election under sec_4982 the preceding two sentences shall be applied by substituting the last day of the ric's tax_year for october conclude that each fund’s desire to revoke its election under sec_4982 of the code is because of administrative burdens and not because of any federal tax- related financial burden caused by the election the funds do not seek to revoke their elections for the purpose of preserving or securing a federal tax_benefit additionally the funds will neither benefit through hindsight nor prejudice the interest of the government as a result of being permitted to revoke their elections sec_4982 of the code provides that for purposes of determining a based upon the information submitted and the representations made we conclusion accordingly based upon the representations made and pursuant to sec_4982 of the code the secretary consents to the revocation of the elections made by the funds under sec_4982 effective for calendar_year f and subsequent years in addition in calculating the required_distribution for calendar_year f for purposes of sec_4982 and e the capital_gain_net_income and foreign_currency gains and losses of the funds will be determined on the basis of the plr-129059-04 capital_gains_and_losses and foreign_currency gains and losses if any recognized and realized during the 10-month period from january year f through october year f finally the calendar_year ending december year f shall be considered the first taxable_year notwithstanding the fact that the computational period for year f does not cover the whole year but rather a shortened period of ten months including only january through october of year f of each fund in which the election under sec_4982 will not apply for purposes of determining its post-october losses as applied to the fund's computation of investment_company_taxable_income and net capital_gains under sec_852 sec_852 sec_852 sec_852 as well as sec_1_852-11 of the regulations the determination of the fund’s earnings_and_profits under sec_852 and sec_1_852-11 of the regulations and for purposes of designating capital_gain dividends under sec_852 and sec_1_852-11 of the regulations as a condition to the secretary’s consent to the revocation pursuant to sec_4982 of the code none of the funds may make a subsequent election under sec_4982 for a period of five calendar years following the year to which the grant of revocation applies ie year g through year h except as specifically ruled upon above no opinion is expressed or implied as to any other federal excise or income_tax consequences this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal income and excise_tax return filed by each of the funds for the year to which this ruling applies letter is being sent to your authorized representatives in accordance with the power_of_attorney on file with this office a copy of this sincerely susan thompson baker susan thompson baker assistant to the branch chief branch office of associate chief_counsel financial institutions products
